NUMBER 13-18-00373-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROCIO RIVERA GARCIA,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.



                                      ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      This Court has received the appellate record with the exception of State’s Exhibits

5 (“Dash Cam Video”) and 5A (“USB Dash Cam Video”). The clerk of the trial court is

ORDERED to forward State’s Exhibits 5 and 5A admitted at trial in trial court cause

number CR-2508-17-D to this Court within fifteen days from the date of this order.
                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of March, 2020.




                           2